DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. Specifically, applicant argues A) that the combination of references do not explicitly disclose wherein the connecting part connects the right and left frames along a transverse direction and has an upper edge and a lower edge, and the illumination device and the image sensor are both disposed inside the connecting part between the upper edge and the lower edge, and the illumination device and the image are adjacent to each other along a direction parallel to the transverse direction, and B) Ota does not disclose an illumination device configured to provide light toward front of the gesture recognition system.
Regarding applicant’s argument A, the examiner respectfully disagrees.  At the onset it must be realized that the references should be viewed as whole.  Additionally in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ota explicitly discloses a user interaction system.  The system captures images used in identifying the user’s hand.  The interactive system identifies the hand relative to X, Y and Z coordinates (see Ota 0041-0048 Figs. 3-6).  Furthermore the interactive system, as shown in Fig. 4, can allow for the sensors/detectors to be placed in a variety of configurations along the head mounted display.  Ota explicitly discloses an optical device comprising one or more lenses situated in a frame for goggles.  The one or more cameras and detectors are mounted with the frame.  The components are mounted within the upper and lower edge of the goggle frames.  Within the frame, sensors/detectors are placed pointing to the field of view for the user and are placed along the parallel direction see Ota Figs. 3-6, 0027-0036). The goggles may include a plurality of sensors including cameras and sensors to track the user’s movement and gestures.  The processing of the interactive environment is accomplished with the components included on the head mounted display (see Ota, 0050-0065 Figs. 3-7).  The claims as currently recited merely require connecting parts between right and left frames along a transverse direction.  The frames have an upper and lower edge.  The lenses, detectors, sensors are disposed inside the connecting part between the upper edge and lower edge of the frames.  Ota clearly discloses frames including sensors that are disposed and mounted within the frame and located adjacent to each other along a parallel directed.  Ritchey was merely relied upon to show the further variations of components and processor incorporated on the head mounted display (see Fig. 36, 0305-0315, 0339).  Hence the combination of references meet the limitations of the claim as currently recited.  Therefore the rejection 35 USC 103 of claims 1-20 is maintained.  
Regarding applicants argument B), the examiner respectfully disagrees.   Ota discloses one or more IR emitters incorporated in and/or mounted with the frame to emit light within the fields of view of the cameras.  In some instances the lights may be incorporated as a part of infrared cameras, hence located within the frame’s upper and lower edge.  Furthermore, the cameras are utilized as a part of the user interactive system and used in detecting users hand and gestures performed (see Ota 0035-0037, 0050-0065).  Therefore, Ota clearly disclose an illumination device configured to provide light toward from of the gesture recognition system.  Hence the limitations of the claims as currently recited are met.  Therefore the rejection 35 USC 103 of claims 1-20 is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ota (US20130050069) (hereinafter Ota) in view of Ritchey (US20070182812) (hereinafter Ritchey).
Regarding claim 1, Ota discloses a device, comprising: 
a frame comprising a left frame, a right frame and a connecting part connecting between the left frame and the right frame, wherein the left frame, the 5right frame and the connecting part are integrally formed [Figs. 1-6, 0027-0036; glasses with frame and corresponding structure].
a gesture recognition system, comprising [Figs. 4, 10, 0035-0036, 0050-0065; interactive system].
an illumination device configured to provide light toward front of the gesture recognition system [Figs. 1-9, 0033-0044, 0050-0065; glasses with imaging and lighting integrated onto frame of user interactive system]. 
an image sensor configured to capture image data [Figs. 1-6, 0033-0044; glasses with imaging and lighting integrated onto frame].  
wherein the connecting part connects the right and left frames along a 10transverse direction and has an upper edge and a lower edge, and the illumination device and the image sensor are both disposed inside the connecting part between the upper edge and the lower edge, and the illumination device and the image sensor are adjacent to each other along a direction parallel to the transverse direction [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the limitations of claim 1 including all of the components of the device.  However Ota does not explicitly varying specific placements of these components as part of the overall system.
Ritchey discloses varying placements of the components of a head worn device [Fig.36 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gesture recognition glasses system of Ota with the variable versatility of the integration of the components on the head worn device of Ritchey as stated above.  By incorporating the teachings as such a more versatile and adaptable portable head worn gesture and imaging system is achieved (see Ritchey 0032).
Regarding claim 2, Ota discloses wherein the connecting part connects only a part of the right frame and the left frame [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Regarding claim 3, Ota discloses wherein the illumination device has a same height with the image sensor inside the connecting part [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 4, Ota discloses wherein the connecting part has a constant 20width smaller than a height of the right frame and the left frame [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 5, Ota discloses wherein the illumination device is configured to emit infrared light [0033; IR sensors and cameras integrated into overall system].
Regarding claim 6, Ota discloses wherein the frame further comprises a left temple arm and a right temple arm respectively connected to the left frame and 25the right frame [Figs. 1, 4-6, 0027; glasses with frame and corresponding structure].
Regarding claim 7, Ota discloses the limitations of claim 7.  However Ota does not explicitly disclose further comprising a switch device arranged on the left temple arm or the right temple arm, and the switch device being configured to turn on or turn off the gesture recognition system.
Ritchey more explicitly discloses further comprising a switch device arranged on the left temple arm or the right temple arm, and the switch device being configured to turn on or turn off the gesture recognition system [0339; buttons or switch to turn the system on and off may be mounted in any suitable place on the invention].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 8, Ota discloses further comprising a transmission unit 30configured to wirelessly transmit a control command [0041, 0069; wireless transceivers integrated].
Regarding claim 9, Ota discloses further comprising a transmission unit configured to transmit the image data captured by the image sensor [0041, 0069; wireless transceivers integrated].
Regarding claim 10, Ota discloses an interactive system, comprising: 
a monitor [0060-0068; display screen]. 
5a device [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
 comprising: a frame comprising a left frame, a right frame and a connecting part connecting between the left frame and the right frame, wherein the left frame, the right frame and the connecting part are integrally formed [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
a gesture recognition system [0060-0068; sensors for identifying interactive gestures].
an illumination device configured to provide light toward front of the gesture recognition system [Figs. 1-9, 0033-0044, 0050-0065; glasses with imaging and lighting integrated onto frame of user interactive system]. 
an image sensor configured to capture images, wherein the connecting part connects the right and left frames along a transverse direction and has an upper edge and a lower edge, and the illumination device and the image sensor are both disposed inside the connecting 15part between the upper edge and the lower edge [Figs. 1-6, 0033-0044, 0050-0068; glasses with imaging and lighting integrated onto frame].
the illumination device and the image sensor are adjacent to each other along a direction parallel to the transverse direction [Figs. 1-6, 0033-0044, 0050-0068; glasses with imaging and lighting integrated onto frame].
20a transmission unit configured to transmit the control command to the monitor to correspondingly control information shown thereon [0041, 0069; wireless transceivers integrated].
Ota discloses the limitations of claim 10.  However Ota does not explicitly disclose varying placements of the components of a head worn device and a processor configured to recognize motion track of an object according to the captured images to generate a control command.
Ritchey more explicitly discloses varying placements of the components of a head worn device [0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
a processor configured to recognize motion track of an object according to the captured images to generate a control command [0295-0315, 0339-0342; motion commands detected and implemented].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gesture recognition glasses system of Ota with the variable versatility of the integration of the components on the head worn device of Ritchey as stated above.  By incorporating the teachings as such a more versatile and adaptable portable head worn gesture and imaging system is achieved (see Ritchey 0032).
Regarding claim 11, Ota discloses wherein the control command comprises an ON/OFF command, a zooming command, a page-turning command, a volume command and a channel-selection command [0045; variety of hand gesture commands detected and implemented].
Regarding claim 12, Ota discloses wherein the motion track comprises an upward track, a downward track, a leftward track, a rightward track, a forward track, a backward track and a rotation track of the object [0045; variety of hand gesture commands detected and implemented].
Regarding claim 13, Ota discloses wherein the connecting part connects only a part of the right frame and the left frame [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
Regarding claim 14, Ota discloses wherein the illumination device has a same height with the image sensor inside the connecting part [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 15, Ota discloses wherein the connecting part has a constant width smaller than a height of the right frame and the left frame [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 16, Ota discloses wherein the device further comprises a left temple arm and a right temple arm respectively connected to the left frame and the right frame. [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
Regarding claim 17, Ota discloses the limitations of claim 17.  However Ota does not explicitly disclose further comprises a switch device arranged on the left temple arm or the right temple arm, 10and the switch device being configured to turn on or turn off the gesture recognition system.
Ritchey more explicitly discloses further comprises a switch device arranged on the left temple arm or the right temple arm, 10and the switch device being configured to turn on or turn off the gesture recognition system [0339; buttons or switch to turn the system on and off may be mounted in any suitable place on the invention].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.
Regarding claim 18, Ota discloses an interactive system, comprising:
a portable device, comprising [Figs. 1, 4-6, 0038-0044, 0060-0068; glasses with imaging and lighting integrated onto frame].
a frame comprising a left frame, a right frame and a connecting part 15connecting between the left frame and the right frame, wherein the left frame, the right frame and the connecting part are integrally formed [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame]. 
a gesture recognition system [Figs. 4, 10, 0035-0036, 0061-0065; gesture recognition system]. 
an illumination device configured to provide light toward front of the gesture recognition system [Figs. 1-9, 0033-0044, 0050-0065; glasses with imaging and lighting integrated onto frame of user interactive system]. 
an image sensor configured to capture image data, 20wherein the connecting part connects the right and left frames along a transverse direction and has an upper edge and a lower edge, and the illumination device and the image sensor are both disposed inside the connecting part between the upper edge and the lower edge [Figs. 1-6, 0033-0044, 0055-0065; glasses with imaging and lighting integrated onto frame].
the illumination device and the image sensor are adjacent to each other along a direction parallel to the 25transverse direction [Figs. 1-6, 0033-0044; glasses with imaging and lighting integrated onto frame].
a transmission unit configured to transmit the image data captured by the image sensor [0041, 0069; wireless transceivers integrated]. 
an electronic device comprising a processor configured to process the image data to generate a control command [0045; variety of hand gesture commands detected and implemented].
Ota discloses the limitations of claim 18 including all of the components of the device.  However Ota does not explicitly varying specific placements of these components as part of the overall system.
Ritchey discloses varying placements of the components of a head worn device [0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the gesture recognition glasses system of Ota with the variable versatility of the integration of the components on the head worn device of Ritchey as stated above.  By incorporating the teachings as such a more versatile and adaptable portable head worn gesture and imaging system is achieved (see Ritchey 0032).
Regarding claim 19, Ota discloses wherein the electronic device comprises a display [0060-0068; display screen].
Regarding claim 20, Ota discloses wherein the illumination device has a same height with the image sensor inside the connecting part [Figs. 1, 4-6, 0038-0044; glasses with imaging and lighting integrated onto frame].
Ota discloses the glasses system with integrated components.  However Ota does not explicitly disclose specific design versatility of the device and its components.  Ritchey more explicitly discloses design versatility of the components of the device [0022-0027, 0295, 0305-0315, 0339; gesture recognition optical device with component mounted in any suitable place on the worn device].    
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Ota with the teachings of Ritchey for the same reasons as stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483